In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-971V
                                   Filed: December 28, 2015
                                          Unpublished

****************************
KEVIN WHITE,                              *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza;
                                          *      Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                       *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On September 3, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered a shoulder injury
caused in fact by his September 18, 2014 influenza vaccination. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 3, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On December 28, 2015, respondent filed a proffer on award of
compensation [“Proffer”] indicating petitioner should be awarded $110,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.


       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $110,000.00 in the form of a check payable to
petitioner, Kevin White. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
KEVIN WHITE,                                    )
                                                )
                 Petitioner,                    )
                                                )      No. 15-971V (ECF)
v.                                              )      Chief Special Master Dorsey
                                                )
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )
                                                )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On December 3, 2015, Chief Special Master Dorsey issued a Ruling on Entitlement

finding that petitioner was entitled to vaccine compensation for his Shoulder Injury Related to

Vaccine Administration (“SIRVA”). Based on the evidence of record, respondent proffers that

petitioner should be awarded $110,000.00. This amount represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $110,000.00 in the form of a check payable to petitioner.1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
       Should petitioner die prior to the entry of judgment, respondent reserves the right to
move the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
                             Respectfully submitted,

                             BENJAMIN C. MIZER
                             Principal Deputy Assistant Attorney General

                             RUPA BHATTACHARYYA
                             Director
                             Torts Branch, Civil Division

                             VINCENT J. MATANOSKI
                             Deputy Director
                             Torts Branch, Civil Division

                             HEATHER L. PEARLMAN
                             Senior Trial Attorney
                             Torts Branch, Civil Division

                             s/Amy P. Kokot
                             AMY P. KOKOT
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Ben Franklin Station
                             Washington, DC 20044-0146
                             Tel.: (202) 616-4118

Dated:   December 28, 2015